Citation Nr: 1714476	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-28 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating higher than 20 percent for diabetes mellitus. 

2. Entitlement to an initial compensable rating for erectile dysfunction. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from October 1964 until August 1967. 

These matters come before the Board of Veterans Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 


FINDINGS OF FACT

1. The Veteran's type 2 diabetes mellitus does not require a regulation of activities.

2. The Veteran's erectile dysfunction is not characterized by a penile deformity.  

3. The Veteran does not meet the minimum threshold requirements for a TDIU on a schedular basis; his service-connected disabilities do not preclude all forms of substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for type 2 diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.22, 4.119, Diagnostic Code 7913 (2015).  

2. The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.31, 4.115b, Diagnostic Codes (DCs) 7599-7522 (2015).

3. The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 
 
When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

	A. Type 2 diabetes mellitus

The Veteran currently has a 20 percent rating for diabetes and was granted service connection in a June 2002 rating decision. 

Pursuant to the rating schedule, a 20 percent rating is assigned for diabetes that requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes that requires insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Under the circumstances of this case, to warrant a rating higher than 20 percent, the evidence would have to demonstrate, that the appellant's type 2 diabetes requires regulation of activities. "Regulation of activities" is defined in the rating criteria as the avoidance of strenuous occupational and recreational activities.  The Court has held that "for a claimant to be entitled to a 40 percent disability rating, the evidence must show that it is medically necessary for a claimant to avoid strenuous occupational and recreational activities," and that "medical evidence is required to support this criterion of a 40 percent disability rating-regulation of activities."  Camacho v. Nicholson, 21 Vet. App. 360, 361, 364   (2007).

The Veteran asserted in a September 2011 statement that he currently is prescribed insulin two times a day, he restricts his diet and his activities are restricted due to his disability. 

A June 2009 examination indicated that the Veteran is probably a candidate for a sedentary occupation which does not require continued, moderate dexterity due to his peripheral neuropathy. Furthermore, if a restricted diet and strict adherence to medication was maintained, the Veteran's diabetes should not be of concern in such an occupation. At his April 2010 examination, the Veteran denied hospitalization for ketoacidosis or hypoglycemia. He was noted to be noncompliant with a restrictive diet. At the time, he was on glyburide and metformin. He denied visual problems, incontinence of stool or urine. He also was noted to be able to perform all daily activities. The Veteran was recommended at that time to begin insulin.  In February 2016, the examiner noted that the Veteran has no functional imitations based on his diabetes.

The evidence does not show that the Veteran has a restriction in activities based on the June 2009, April 2010 and February 2016 examinations. Therefore, the criteria for a 40 percent rating have not been met. Thus, the evidence of record does not medically indicate that regulation of the Veteran's activities is required. The Board acknowledges the Veteran's contention that his diabetes mellitus causes him to be limited in the types of activities he can perform.  However, as mentioned, "medical evidence is required to support this criterion of a 40 percent disability rating-regulation of activities."  Camacho, 21 Vet. App. at 364  . The Veteran's statements in this regard are not supported by the medical evidence of record which shows that it is not medically necessary for the Veteran to avoid strenuous occupational and recreational activities for diabetes mellitus management.  Consequently, a 40 percent rating is not warranted.

 The Court has noted that the successive nature of the rating criteria in DC 7913 requires that all criteria be met to establish entitlement to a higher rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); Camacho, 21 Vet. App. at 366. As the Veteran's diabetes mellitus does not require the regulation of activities, the Board finds that a rating in excess of 20 percent is not warranted. Also, in light of Tatum, although there are higher ratings of 60 and 100 percent that are available, such higher ratings would not be warranted as the criteria for 40 percent has not been met.

	B. Erectile Dysfunction

The Veteran asserts that a compensable rating is warranted for his erectile dysfunction.  He currently received special monthly compensation for loss of use of a creative organ. 

In an August 2010 statement the Veteran noted that the Viagra no longer was working. The Veteran asserted in a September 2011 statement that he believes his diabetes medications affect his erectile dysfunction. He also asserted in a November 2011 statement that his erectile dysfunction began before his hernia and that he deserves a rating of twenty percent. 

The Veteran's erectile dysfunction is secondary to his service-connected diabetes. In April 2004, it was noted that the Veteran was experiencing good results from Viagra. At his April 2010 VA examination, it was noted that the veteran first complained of erectile dysfunction beginning in 2002. He has a large right inguinal hernia around 2000 from heavy work that is noticeable through his clothes. He denied renal dysfunction, hesitancy, dysuria or hematuria and micturates every three to four hours. He denied incontinence of urine, genitourinary surgery infections, hospitalizations or malignancy.  The Veteran stated that his erectile dysfunction is due to his diabetes. He indicated that vaginal penetration and ejaculation are not possible. He was on no medications nor used devices for the problem. An examination revealed that the Veteran has an enormous distortion of the genital. There is a presence of one large mass that replaces the normal anatomy of the penis and testicles which are absent from visualization. The penis was contained within the scrotum, which is presently a large melon-sized sac. The testicles were not palpable but the glans of the penis can be visualized deep in the sac and the shaft could be palpated. 

The Veteran's erectile dysfunction has been assigned a noncompensable (0 percent) rating by analogy pursuant to 38 C.F.R. § 4.115b, DCs 7599-7522 (penis, deformity, with loss of erectile power).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.  

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  For example, DC 7599 is used to identify unlisted genitourinary disabilities. 

Under DC 7522, in order for the Veteran to receive the next-higher 20 percent rating for erectile dysfunction, a physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b.  A footnote to DC 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350(a).  

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under DC 7522 - (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section I, Topic 34, Block a (August 3, 2009). 

Upon review of the evidence, the Veteran does not meet the criteria for a compensable rating under DC 7522.  In April 2010, the Veteran was afforded a VA examination and results revealed a diagnosis of erectile dysfunction.  Additionally, the Veteran clearly has loss of erectile power.  This fact is not in dispute. 

However, the evidence of record does not reveal any physical deformity of the Veteran's penis.  See Melson v. Derwinski, 1 Vet. App. 334   (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  At his April 2010 examination, the testicles were not palpable but the glans of the penis can be visualized deep in the sac and the shaft could be palpated. That is, the requirement under DC 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required. Accordingly, there is no lay or medical support for a compensable disability rating for the Veteran's erectile dysfunction under DC 7522.

The Board has also considered the applicability of other diagnostic codes for evaluating the Veteran's erectile dysfunction.  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds that other than the inability to maintain an erection for which, as indicated, he receives special monthly compensation, there are no other diagnostic codes that provide a basis to assign a compensable rating for erectile dysfunction.  

In this case, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a higher rating.  The Board has considered staged ratings, pursuant to Hart, supra, but finds the 0 percent rating assigned is appropriate for the entire rating period.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's service-connected erectile dysfunction has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Under these circumstances, the claim for a compensable rating for erectile dysfunction must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

II. TDIU

The Veteran filed a TDIU claim in October 2010 where he alleges he is unable to work due to service-connected disabilities.

The Veteran has had a 20 percent rating for diabetes since May 8, 2001. The Veteran has had 10 percent ratings for both right and left lower and upper extremity peripheral neuropathy since May 8, 2001. The Veteran has had a 10 percent rating for hypertension since March 9, 2009. The Veteran has no compensable rating for erectile dysfunction. The Veteran has had an overall rating of 60 percent since March 9, 2009. 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

In this instance, the Veteran does not have a combined rating of 70 percent or more during the appeal period with one disability of more than 40 percent, even though several of his disabilities result from common etiology.  

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16 (a), may receive extraschedular consideration. See 38 C.F.R. § 4.16 (b). Specifically, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a). Id. The rating board will include a full statement as the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue. Id. 

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule. 38 C.F.R. § 4.1, 4.15; Van Hoose, 4 Vet. App. 361. The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In terms of work and educational history, the Veteran indicated that he last worked as a switch gear tech from May 2000 to June 2001. He also worked as a switch gear tech at a different company from March 1988 to December 1999. The Veteran indicated that he has a high school education with training as both an auto mechanic and a house framer.  

The Veteran has asserted in several statements that he was laid off due to missing work for illnesses. However, records show that in June 2001, the Veteran was laid off by his employer due to a reduction in force. 

The Board notes that the Veteran was granted social security benefits in an SSA decision with a disability onset date of June 27, 2001. However, that decision found that the Veteran had a residual functional capacity to perform sedentary work and considered the Veteran's diabetes and obesity. The Board notes that SSA considers factors such as age and transferable skills when determining whether an individual is capable of working at his residual functional capacity. The Board notes that SSA did not make a finding that the Veteran was precluded from sedentary work. The Veteran also noted in an August 2010 statement that he lives in a region of the country with no known sedentary jobs available and a high unemployment rate. The Board notes that while SSA considers those factors in determining inability to obtain gainful activity, the Board does not. 

A June 2009 examination indicated that the Veteran is probably a candidate for a sedentary occupation which does not require continued, moderate dexterity due to his peripheral neuropathy. Furthermore, if a restricted diet and strict adherence to medication was maintained, the Veteran's diabetes should not be of concern in such an occupation. At an April 2010 examination, the Veteran denied any symptoms from hypertension and indicated he is on Lisinopril. The Veteran was also noted to be able to perform all daily activities despite his diabetes and neuropathy. 

 The VA examiner in February 2016 answered "yes" to the question about whether the Veteran's service-connected bilateral neuropathy of the upper and lower extremities affects his ability to work. The examiner noted that the Veteran has no functional imitations based on his diabetes. However, the Veteran could be limited from work involving manual dexterity of the hands and from prolonged standing or walking based on his neuropathy. 

During the appeal period, no examiner or provider has indicated that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  As the opinions in June 2009, April 2010 and February 2016 contain an explanation of the reasons for the conclusions based on an accurate review of the pertinent evidence, including an accounting of which activities would be restricted and which would not, they are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).    

The Board considered the Veteran's lay contentions. However, the Board notes that the Veteran was laid off due to a reduction in force in 2001. Moreover, SSA found that the Veteran was capable of at least sedentary work. While the Veteran notes that sedentary work is generally not available where he lives, the Board notes that that is not the criteria on which it bases a TDIU finding. 

Based on the above, the Board finds that the weight of the evidence is against finding that the Veteran was unable to secure gainful employment during the appeal period. 

III. Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. Here, the Veteran was provided with the relevant notice and information.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and SSA records have been obtained and associated with the claims file. The Veteran was also provided with several VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his service-connected disabilities and the affect they have on his ability to work. 


ORDER

Entitlement to a rating higher than 20 percent for diabetes mellitus is denied. 

Entitlement to an initial compensable rating for erectile dysfunction is denied.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied. 




____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


